                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )       Case No. 3:19-CV-341
                                                     )
v.                                                   )       Judges ____________________
                                                     )
$19,300.00 U.S. CURRENCY                             )
                                                     )
               Defendant.                            )

                              VERIFIED COMPLAINT IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, Douglas

J. Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen Mohr,

Assistant United States Attorney, and brings this complaint and alleges as follows in accordance

with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions:

                                  NATURE OF THE ACTION

       1.      In this in rem civil action, the United States of America seeks forfeiture of

$19,300.00 in U.S. currency (hereinafter “defendant property”).

       2.      The United States of America seeks forfeiture of the defendant property pursuant

to 21 U.S.C. § 881(a)(6) which authorizes forfeiture of all moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any person in

exchange for a controlled substance or listed chemical in violation of the Controlled Substances

Act, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, and

securities used or intended to be used to facilitate any violation of the Controlled Substances Act.




     Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 1 of 8 PageID #: 1
                                  THE DEFENDANT IN REM

       3.       The defendant property is $19,300.00 in U.S. currency, which was seized by the

Drug Enforcement Administration on April 1, 2019.

       4.       Custody of the defendant property was transferred to the United States Marshals

Service.    The defendant property is currently on deposit in an account under the control of the

United States Marshals Service.

                                 JURISDICTION AND VENUE

       5.       Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       6.       This Court has in rem jurisdiction over the defendant property pursuant to 28

U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to the forfeiture of the

defendant property occurred in this district. Upon the filing of this complaint, the plaintiff

requests that the Clerk issue an Arrest Warrant In Rem pursuant to Supplemental Rule G(3)(b)(i).

The plaintiff will execute the warrant upon the defendant property pursuant to 28 U.S.C.

§ 1355(d) and Supplemental Rule G(3)(c).

       7.       Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C.

§ 1395(b) because the property is located in this district.




     Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 2 of 8 PageID #: 2
                                     BASIS FOR FORFEITURE

       8.         The United States of America seeks forfeiture of the defendant property pursuant

21 U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841 and/or 846.

       9.         Pursuant to 21 U.S.C. § 881(h), all right, title and interest in the defendant

property became vested in the United States at the time of the acts giving rise to the forfeiture.

                                                 FACTS

       10.        The facts and circumstances supporting the forfeiture of the defendant property

are as follows:

       a)         Kelly Camp is a Task Force Agent (TFO Camp) of the Drug Enforcement

Administration (DEA), and has been assigned to DEA for over 30 years. He is employed by the

Metro Knoxville Airport Authority Safety Department, and has been employed there since 1986.

       b)         In the performance of his duties as a Task Force Agent, TFO Camp has conducted

numerous investigations of federal and state violations involving illegal drugs. As such, he has

been involved in the detection and investigation of federal narcotics violations, including the

sale, distribution, importation, possession, and conspiracy to possess or sell and distribute

various narcotics and controlled substances. He has received specialized training in narcotics

enforcement from the DEA, and has kept himself abreast of narcotics enforcement efforts, case

development, procedures, investigative techniques, and other standardized methods of

investigation involving narcotics offenses during this time period. He has investigated many

violations of state and federal narcotics statutes during the past 29 years in the Eastern District of

Tennessee and elsewhere, and, as a result, has been successful in arrests and convictions of

hundreds of individuals associated with narcotics distribution. He has also been involved in the

execution of numerous search warrants dealing with the detection and investigation of federal




     Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 3 of 8 PageID #: 3
narcotics violations, including approximately 300 cash seizures at the Knoxville, Tennessee

airport and Knoxville Greyhound Bus Station as well as highway interdictions. TFO Camp has

received over 1,500 hours of airport, bus station, highway, and package interdiction training at

various locations throughout the United States. As a result of these investigations and

prosecutions, Agent Camp has become aware of various methods and techniques utilized by

individuals within the Eastern District of Tennessee and elsewhere in order to sell and distribute

various controlled substances. He has consistently kept himself abreast of various narcotics

violators and has received intelligence from agents associated with the DEA, Federal Bureau of

Investigation (FBI), Internal Revenue Service (IRS), TBI, and local law enforcement authorities

located in the Eastern District of Tennessee and surrounding states.

       c)      On April 1, 2019, at approximately 2:30 p.m., TFO Camp received a telephone

call from Metropolitan Knoxville Airport Authority Officer Josh Helton (Officer Helton) that a

male, Grigori Saakjan (Saakjan), was at the Knoxville Tennessee Airport at the Transportation

Safety Authority (TSA) checkpoint with rubber-banded currency secreted throughout clothes in a

small carry-on suitcase.

       d)      Saakjan was flying to Los Angeles, California via Dallas/Ft. Worth on American

Airlines. Pursuant to a criminal history check, TFO Camp learned that Saakjan had been

arrested less than two weeks earlier, on March 20, 2019 in Los Angeles, California for felony

possession of marijuana to sell or furnish.

       e)      Saakjan advised Officer Helton that the reason he was carrying the currency was

to purchase a home because it was very scenic in Knoxville. TFO Camp advised Officer Helton

to detain the bag containing the currency and let Saakjan know he was free to leave. TFO Camp



                                                 4



     Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 4 of 8 PageID #: 4
arrived at approximately 2:45 p.m. and was accompanied by DEA Task Force Officer, Jami Hall

(TFO Hall).

       f)        Saakjan gave consent for TFO Camp to look in the bag containing the currency.

TFO Camp located straight-banded stacks of currency in a jacket and in several pockets of jeans

in the bag. TFO Camp asked Saakjan if he had any more currency on his person. Saakjan

pulled approximately two dollars from his right front pocket and told TFO Camp it was all the

money he had. Saakjan told TFO Camp that the cash was acquired from the marble business.

TFO Camp asked Saakjan if he had ever been arrested. Saakjan responded that he had never

been arrested.

       g)        TFO Camp asked Saakjan in what area he had looked to buy a house. Saakjan

stated in the Woodland Avenue area and because it was very nice there. Saakjan further stated

that he had been in Knoxville for four nights and stayed with a guy named “Alex” who lives off

Woodland Avenue but did not know Alex’s last name. As a result of TFO Camp’s many years

of experience and drug related investigations in and around the Knoxville area, TFO Camp

knows the Woodland Avenue area to be a high crime and high drug crime area.

       h)        TFO Camp advised Saakjan that TFO Camp knew about the felony arrest for

marijuana in March, 2019. Saakjan then agreed he was arrested but had not served any time for

the arrest yet. TFO Camp asked Saakjan for permission to search his person and Saakjan

consented. TFO Camp found additional straight banded currency stacks in Saakjan’s right and

left sweater jacket pockets. As TFO Camp was searching Saakjan’s person, Saakjan’s phone

rang and TFO Camp asked Saakjan for his consent to look at the texts on his phone. Saakjan

consented and handed TFO Camp the phone while pushing the “Message” button for TFO



                                                5



     Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 5 of 8 PageID #: 5
Camp. TFO Camp saw a text that said “750” and had two pictures showing marijuana. A

picture was taken with an airport camera of the text and pictures.

       i)      TFO Camp advised Saakjan that he was free to leave, but the currency would be

seized by DEA as narcotics proceeds.

       j)      A narcotic canine immediately alerted to the bag containing the currency as

tainted with the odor of an illegal substance as trained.

                                        PERTINENT STATUTES

       11.     21 U.S.C. § 841 states that “…it shall be unlawful for any person knowingly or
               intentionally – (1) manufacture, distribute, or dispense, or possess with intent to
               manufacture, distribute, or dispense, a controlled substance; or (2) to create,
               distribute, or dispense, or possess with intent to distribute or dispense, a
               counterfeit substance.”

               21 U.S.C. § 846 states that “Any person who attempts to conspires
               to commit any offense defined in this subchapter shall be subject to
               the same penalties as those prescribed for the offense, the
               commission of which was the object of the attempt or conspiracy.”

        12.    21 U.S.C. § 881(a)(6) provides for the civil forfeiture of “All
               moneys, negotiable instruments, securities, or other things of value
               furnished or intended to be furnished by any person in exchange
               for a controlled substance or listed chemical in violation of this
               subchapter, all proceeds traceable to such an exchange, and all
               moneys, negotiable instruments, and securities used or intended to
               be used to facilitate any violation of this subchapter.”

       13.     Additionally, 28 U.S.C. § 1355(b)(1)(A) states that “A forfeiture
               action or proceeding may be brought in – the district court for the
               district in which any of the acts or omission giving rise to the
               forfeiture occurred…”

       14.     Based on the facts and circumstances gathered during the investigation into

Grigori Saakjan as presented above, the defendant property was seized from Grigori Saakjan in

Alcoa, Tennessee at the McGhee Tyson Airport TSA checkpoint. The United States’

investigation has determined that the defendant property was proceeds of drug-related violations

                                                  6



     Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 6 of 8 PageID #: 6
Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 7 of 8 PageID #: 7
Case 3:19-cv-00341 Document 1 Filed 09/03/19 Page 8 of 8 PageID #: 8
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                $19,300.00 U.S. CURRENCY


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Blount
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
                                                                                                        Peter S. Herrick, Esq., 4324 Bayshore Blvd., N.E.,
Gretchen Mohr, AUSA, 800 Market Street, Ste. 211
                                                                                                        St. Petersburg, FL 33703 (727) 244-1600
Knoxville, TN 37902, (865) 545-4167
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            Forfeiture pursuant to 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                            Proceeds of violations of 21 U.S.C. §§ 846 and/or 841
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                             DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                     JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

09/03/2019                                                             s/Gretchen Mohr
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                          Case 3:19-cv-00341 Document 1-1 Filed 09/03/19 Page 1 of 1 PageID #: 11
                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )       Case No. 3:19-CV-341
       v.                                             )
                                                      )       Judges ___________________
$19,300.00 U.S. CURRENCY                              )
                                                      )
               Defendant.                             )

                               WARRANT OF ARREST IN REM


TO:    The United States Marshal for the Eastern District of Tennessee and/or any other United
       States officer or employee, someone under contract with the United States, or someone
       specially appointed by the court.


       The United States, by and through its United States Attorney, respectfully requests that

the Clerk of the Court for the United States District Court for the Eastern District of Tennessee

issue a Warrant of Arrest in Rem pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions. In support of its application, the

United States of America states as follows:

       On September 3, 2019, the United States filed a Verified Complaint in Rem in the above-

referenced case, which alleges that the defendant property is subject to forfeiture to the United

States pursuant to 21 U.S.C. § 881(a)(6) in violation of 21 U.S.C. §§ 841 and/or 846. The

defendant property is $19,300.00 in U.S. currency (hereinafter “defendant property’).

       The defendant property is currently in the possession of the United States. In these

circumstances, the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, Rule G(3)(b)(i) directs the Clerk of the Court to

issue a warrant to arrest the property if it is in the government’s possession, custody or control.



    Case 3:19-cv-00341 Document 1-2 Filed 09/03/19 Page 1 of 3 PageID #: 12
       Supplemental Rule G(3)(c)(i) provides that the Warrant of Arrest In Rem must be

delivered to a person or organization authorized to execute it who may be a marshal or any other

United States officer or employee, someone under contract with the United States, or someone

specially appointed by the court for that purpose.

       YOU ARE, THEREFORE, HEREBY COMMANDED to arrest the defendant property as

soon as practicable by serving a copy of this warrant on the custodian in whose possession,

custody or control the property are presently found, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon who copies

were served and the manner employed.

       IN WITNESS WHEREOF, I, John Medearis, Clerk of the United States District Court for

the Eastern District of Tennessee, have caused the foregoing Warrant of Arrest In Rem to be

issued pursuant to the authority of the Supplemental Rule G(3)(b)(i) and the applicable laws of

the United States and have hereunto affixed the seal of the Court at Knoxville, Tennessee, this

______ day of September, 2019.

                                              John Medearis
                                              Clerk of the Court
                                              United States District Court


                                      By:
                                              Deputy Clerk




                                                 2

    Case 3:19-cv-00341 Document 1-2 Filed 09/03/19 Page 2 of 3 PageID #: 13
                                    RETURN OF SERVICE


      I hereby certify that I executed this warrant by serving _________________________ by

__________________________________ on the _____ day of _____________________, 2019.




                                  __________________________________________
                                  United States Deputy Marshal
                                  United States Marshals Service




                                            3

   Case 3:19-cv-00341 Document 1-2 Filed 09/03/19 Page 3 of 3 PageID #: 14
